335 S.W.2d 766 (1960)
Ex parte Maggie MORGAN.
No. 32076.
Court of Criminal Appeals of Texas.
May 25, 1960.
Joe J. Newman, Houston, for appellant.
Dan Walton, Dist. Atty., Samuel H. Robertson, Jr., Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an appeal from an order of the District Court of Harris County denying bail to appellant who was charged by indictment with the offenses of murder and conspiracy to commit murder.
Since the order, appellant has been tried, convicted, and assessed the death penalty; hence this appeal has become moot. Ex parte Bowles, Tex.Cr.App., 314 S.W.2d 108, and cases there cited.
The appeal is dismissed.